DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 11/2/2021. Claims 1-18 are pending.

Response to Arguments
The arguments/remarks filed by the applicant on 11/2/2021 have been fully considered and are responded in the following.

Applicant's amendments to the claims have overcome the Claim Rejections - 35 USC § 112 previously set forth in the Non-Final Office Action mailed 8/25/2021. All previous Claim Rejections - 35 USC § 112 have been withdrawn.

Regarding Claim Rejections - 35 USC § 101, applicant’s arguments regarding the claimed invention being directed to an abstract idea have been fully considered and are persuasive. The previous claim rejections regarding abstract idea are withdrawn. Applicant's amendments to claim 17 have overcome the rejection regarding non-statutory subject matter. Claim 17 now falls within at least one of the four categories of patent eligible subject matter; therefore, the previous claim rejections regarding claim 17 are withdrawn. However, applicant’s arguments regarding claim 1 and 8 being directed to statutory subject matter have been fully considered and are not persuasive. Applicant states that ‘Both physical components. All software resides within a physical memory and is executed on a processor consisting of physical components that enable execution of that software. The devices set forth in claims 1-14 thus comprise physical components, namely at least "a communication interface configured for digital communication" and "a processor," and are thus directed to patent eligible subject matter. (p. 11, ¶2)’ In response to applicant's arguments, the examiner respectfully disagrees. "A communication interface" and "a processor", as recited in claim 1 and 8, are considered software per se under the broadest reasonable interpretation. In particular, the examiner submits that the “physical memory” or any “physical components” stated by the applicant is not claimed. Please refer to "Claim Rejections - 35 USC § 101" section below for detail analysis and suggestions to overcome the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1 and 8 do not fall within at least one of the a communication interface configured for digital communication with the multiple evaluator devices; and a processor configured to…”, which is considered software per se. Claims 1 and 8 do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “a communication interface” and “a processor” of claims 1 and 8 encompasses software per se. The specification states that the “communication interface may be an intra-device communication interface, a function call, an API, a bus, etc.” (see page 8 lines 34-35 of the specification) which are carried out in a software program. The specification further states that the processors are functional units and the functional units “are implemented partially in hardware and partially in software stored and executed on device 110 and 111” and the functional units “may be wholly or partially implemented in computer instructions” stored on the device (see page 8 lines 1-15 of the specification). As understood in light of the specification, the broadest reasonable interpretation of claims 1 and 8 encompasses software without having a physical or tangible form like a hardware and do not have any structural recitations and therefore, it is not within one of the four statutory categories of invention. See MPEP 2106.03 I.
Applicant can amend the claim to specify hardware processor; or include memory, which is considered hardware in security art, in the claim language to overcome the rejection.

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Allowable Subject Matter
Claims 15-17 are allowed and the reasons for allowance remain the same as the Non-Final Office Action mailed 8/25/2021.
Claims 1-14 and 18 are allowable over prior art; however, claims are not in condition of allowance because of 35 USC § 101 rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493